Citation Nr: 0519605	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a head concussion and 
dizziness.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to June 1979.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2001 decision by the RO.  
This matter was previously before the Board in October 2003, 
when it was remanded for additional development.  The case 
was returned to the Board in April 2005.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

The veteran had a BVA hearing in December 2002 in connection 
with the present appeal.  In June 2005, the Board wrote the 
veteran, informed him that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board, 
and asked him if he wanted to attend another hearing.  The 
veteran answered in the affirmative, indicating that he would 
like to have another hearing before a Veterans Law Judge at 
the RO.  In light of the veteran's request, his claims file 
must be returned to the agency of original jurisdiction.  A 
remand is required.  38 C.F.R. §§ 19.9, 20.704 (2004).

For the reasons stated, this case is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing at the RO, to be held before a 
Veterans Law Judge of the Board.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).


